from Beaufort:
The solicitor for the state appealed from the judgment of the superior court reversing that of the inferior court, where the prosecution commenced, and awarding a venire de novo. It was held that the state has no right of appeal in such case, and the appeal was dismissed—approving the ruling State v. Lane, 78 N. C., 547; State v. Swepson, 82 N. C., 541; State v. Padgett, Ib., 544; State v. Moore, 84 N. C., 724, and directing that the decision of the superior court of Beaufort county be certified to the inferior court of that county, to the end that the case may be proceeded with according to law. Opinion by Ashe, J.